239 S.W.3d 657 (2007)
James KOENIG, Plaintiff/Appellant,
v.
Joseph SIMPSON, Defendant/Respondent.
No. ED 89612.
Missouri Court of Appeals, Eastern District, Division Four.
December 4, 2007.
Kevin J. Kasper, Saint Charles, MO, for Plaintiff/Appellant.
*658 Cheryl A. Callis, Molly A. McBride, Saint Louis, MO, for Defendant/Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
James Koenig (Plaintiff) appeals from the trial court's grant of summary judgment to Joseph Simpson (Defendant) in Plaintiff's wrongful death action.
We have reviewed the briefs of the parties and the record on appeal and conclude, upon de novo review, that the trial court properly granted summary judgment to Defendant. ITT Commercial Fin. Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).